DETAILED ACTION
Status of the Claims
	Claims 1, 3-5 and 9-16 are pending in the instant application. Claims 4 and 12-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 3, 5 and 9-11 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner notes for the record that Applicants have entered a claim amendment on 09/20/2019 including the chemical structure:

    PNG
    media_image1.png
    362
    510
    media_image1.png
    Greyscale

 in claim 1, and pointed to original claims 2 and 6-8 for support in the as-filed Application for this added subject matter. This structure is not within the scope of 

Restriction/Election
	Applicant's election with traverse of the following species: (a) species of metal salt is FeCl3; (b) a species of a conjugate of a biomaterial and a catechol derivative is hyaluronic acid conjugate of gallic acid (i.e. R1, R2, R3 = -OH; R4 = -H; R5 is -COOH; R6 is -H); and (c) a species of intended use is treatment of solid cancer; in the reply filed on 01/13/2021 is acknowledged.  The traversal is on the ground(s) that “The species in each group share the common functional feature to compose the present invention, photothermal composition.” (p. 5, last paragraph). This is not found persuasive because the response lacks any reasoning or evidence to support the request.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 4 and 12-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2021.

Priority
	The U.S. effective filing date has been determined to be 01/02/2018, the filing date of the document PCT/KR2018/000063. Applicant's claim for a foreign priority date of, 01/04/2017, the filing date of Republic of Korea document No. 10-2017-0001171, is acknowledged, however no English translation of this foreign priority document has been provided. Accordingly, foreign priority to this document cannot be afforded at this time.

Information Disclosure Statement
	The information disclosure statement submitted on 07/03/2019 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2012/0277409 A1; published November, 2012) in view of WILSON (US 2016/0199437 A1; published July, 2016); Yoon et al. (“Tumor-targeting hyaluronic acid nanoparticles for photodynamic imaging and therapy,” 2012, ELSEVIER; Biomaterials, Vol. 33, pp. 3980-3989) and Liu et al. (“Gram-scale synthesis of coordination polymer nanodots with renal clearance properties for cancer theranostic applications,”2015; NPG; Nature Communications, Vol. 6, No. 1, pp. 1-9).
Applicants Claims
	Applicant claims a photochemical composition comprising: a metal salt; and a conjugate of biocompatible material and catechol derivative, wherein, the metal ion of the metal salt forms a complex with the catechol derivative; the biocompatible material is one or more materials selected from the group consisting of hyaluronic acid, methylcellulose, carboxymethylcellulose, hydroxypropylmethylcellulose, alginate, chitosan, gelatin and collagen; and the catechol derivative is tannic acid or a compound represented by Formula 1 below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, R1  and R2 are -OH; R3 is -H, or -OH; R4 is -H, or amine C1-5 straight or branched alkyl; R5 is -H, or -COOM, wherein M is -H, or 

    PNG
    media_image1.png
    362
    510
    media_image1.png
    Greyscale

and R6 is -H (instant claim 1).
Elected Species: Applicants have elected the following species for initial examination on the merits: (a) species of metal salt is FeCl3; (b) a species of a conjugate of a biomaterial and a catechol derivative is hyaluronic acid conjugate of gallic acid (i.e. R1, R2, R3 = -OH; R4 = -H; R5 is -COOH; R6 is -H); and (c) a species of intended use is treatment of solid cancer.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            YANG teaches metal polysaccharide conjugates and methods for cancer therapy (see whole document), and particularly a polysaccharide conjugate comprising a polysaccharide, a linker covalently bound to the polysaccharide and at least one metal conjugated to said linker ([0007]). YANG teaches the preferably the linker has a carboxyl group or a thiol group and the metal is conjugated to the 
	YANG teaches that “The conjugates of the present invention may be used to kill cancer or tumor cells and thus may treat cancer or tumors.” ([0067]). And that “Any type of cancer or tumor cell may be killed or have its growth inhibited by selected conjugates of the present invention. However, solid tumors may respond best to these conjugates.” ([0069]).
	YANG teaches that in some embodiments the linker may be a chelating agent ([0074]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of YANG is that YANG does not expressly teach the linker is gallic acid.
	WILSON teaches methods and compositions for the treatment of diseases comprising administering at least one iron chelator, and/or naturally or artificially 
	Yoon et al. teaches that “In our research group, hyaluronic acid nanoparticles (HANPs) have been investigated for tumor therapy and imaging because of their tumor-targeting ability in vivo. It has been demonstrated that, after systemic administration, they can effectively reach the tumor site based on the enhanced permeability and retention (EPR) effect as well as active targeting mechanism via binding of HA to CD44, the HA receptor over-expressed on tumor cells. Furthermore, CD44 has received attention as target receptor for cancer therapy since it plays pivotal roles in cancer stem-like cells and resistance to chemotherapy or radiotherapy. Another unique feature of HANPs is that they can be rapidly degraded by hyaluronidases abundant in cytosol of tumor cells, which may enable fast release of inner cargos.” (p. 3980, col. 2). Yoon et al. further teaches that “Herein, we hypothesized that HANPs could be used as the tumor-targeted delivery system of photosensitizers for both photodynamic imaging (PDI) and photodynamic therapy (PDT).” (p. 3981, col. 1, first full paragraph). For this purpose Yoon et al. produced chlorin e6 loaded into the HANPs (Ce6-HANPs), and concludes that “Ce6-HANPs can be successfully applied to in vivo photodynamic imaging and therapy in cancer treatment, simultaneously.”  (p. 3989, §4).
3+, gallic acid (GA) and poly(vinylpyrrolidone) at ambient conditions (see whole document, particularly the abstract). Liu et al. further teaches that “The features of Fe-CPNDs greatly increased the tumor-imaging sensitivity and facilitated renal clearance after injection in animal models in vivo. Magnetic resonance imaging-guided photothermal therapy using Fe-CPNDs completely suppressed tumor growth.” (abstract). Liu et al. teaches “GA and Fe3+ were selected as the organic ligand and inorganic cross-linkers, respectively. Fe3+ is less biotoxic than other paramagnetic ions […]. GA is a type of low-molecular weight tea polyphenol that can react with Fe3+ to form a stable GAn-Fe3+ (n≤3) complex via the formation of phenolate carboxylate group-Fe3+ coordination bonds.” (p. 2, col. 2, §Results).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition for imaging and treatment of a solid cancer including a hyaluronic acid molecule conjugated to a linker that is a chelate including a carboxyl group capable of chelating iron, as suggested by YANG, and to utilize a known iron chelator such as n-Fe3+ (n≤3) complex via the formation of phenolate carboxylate group-Fe3+ coordination bonds, as taught by Liu et al., as hyaluronic acid nanoparticles have advantageous properties for cancer therapy including tumor targeting via the EPR effect, active targeting mechanism via binding of HA to CD44 (the HA receptor over-expressed on tumor cells), as taught by Yoon et al., and further that the composition would have been suitable for photothermal therapy as suggested by Liu et al. and/or photodynamic imaging and therapy as suggested by Yoon et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a hyaluronic acid-gallic acid conjugate suitable for conjugating iron ions and treatment of cancer as suggested by the combination of cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	Claims 1, 3, 5 and 9-11 are pending and have been examined on the merits.
Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619